Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 1 of 23                   PageID #: 261




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 DAWN CAREY,                      )
                                  )
                Plaintiff,        )
                                  )
 v.                               ) Docket no. 1:20-cv-00117-GZS
                                  )
 AB CAR RENTAL SERVICES, INC;     )
 AVIS BUDGET CAR RENTAL, LLC; and )
 AVIS BUDGET GROUP, INC.,         )
                                  )
                Defendants.       )


                             ORDER ON PENDING MOTIONS

       Before the Court are two motions: (1) the Partial Motion to Dismiss Plaintiff’s Disability

Discrimination Claims by Defendants AB Car Rental Services, Inc., Avis Budget Car Rental, LLC,

and Avis Budget Group, Inc. (hereinafter, “Avis”) (ECF No. 12); and (2) the Motion to Amend

First Amended Complaint by Plaintiff Dawn Carey (ECF No. 26). Having reviewed the Motions,

the related memoranda filed by both parties (ECF Nos. 15, 18, 28), and supplemental briefing

previously ordered (ECF Nos. 24 & 25), the Court first GRANTS Plaintiff’s Motion to Amend

(ECF No. 26) and then GRANTS IN PART and DENIES IN PART Defendants’ Partial Motion to

Dismiss (ECF No. 12).

       I.     PROCEDURAL BACKGROUND

       In June 2020, Defendants filed the pending Partial Motion to Dismiss, which sought

dismissal of Plaintiff’s associational disability discrimination claims under both the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Maine Human Rights Act

(“MHRA”), 5 M.R.S.A. § 4571 et seq. Defendants asserted that Plaintiff had failed to timely

exhaust her administrative remedies as to these claims. In October 2020, the Court ordered

supplemental briefing on the following two questions related to this Motion:
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 2 of 23                                     PageID #: 262




               1. On the record presented, where it appears that the Maine Human Rights
                  Commission denied Plaintiff’s request to amend her administrative complaint to
                  add the associational disability claim as untimely, should Plaintiff’s associational
                  disability claim be deemed dismissed under 5 M.R.S.A. § 4612(2-A)?

               2. In light of the 2019 Amendments [to the MHRA], does failure to timely exhaust
                  administrative remedies bar a plaintiff from recovering attorney’s fees, civil penal
                  damages, or compensatory and punitive damages under 5 M.R.S.A. § 4622?

(10/27/20 Order (ECF No. 19).) In connection with the supplemental briefing, Plaintiff moved to

amend her complaint “to ensure all possible conditions precedent are alleged to have been met in

light of the briefing following th[e] Court’s Order Directing Supplemental Briefing.” (Pl. Mot. to

Amend (ECF No. 26), PageID #s 243–44.)

         II.      MOTION TO AMEND

         Federal Rule of Civil Procedure 15 specifies that, with exceptions not relevant here, a party

may amend her complaint only by leave of court. See Fed. R. Civ. P. 15(a)(2). Such leave will

be freely given “when justice so requires,” id., but the Court also has “discretion to deny such a

request for reasons including undue delay, bad faith or dilatory motive, undue prejudice, or futility

of amendment,” Keach v. Wheeling & Lake Erie Ry. Co. (In re Montreal, Me. & Atl. Ry., Ltd.),

888 F.3d 1, 12 (1st Cir. 2018) (internal quotation marks omitted).

         Here, Plaintiff’s proposed Second Amended Complaint (ECF No. 26-1) seeks to add the

following language: “All preconditions precedent required to obtain the relief listed in 5 M.R.S.A.

§ 4622(1) and for EEOC administrative exhaustion have been performed or have occurred.” (Pl.

Mot. to Amend, PageID # 243; 2d Am. Compl., PageID # 248.) 1 Defendants argue that the




1
 Additional proposed changes included a modification to the title of the document to reference Plaintiff’s jury demand
and request for injunctive relief, as well a new paragraph asserting the jury demand. See 2d Am. Compl,,
PageID #s 245 & 251. The Court notes that a jury trial had already been demanded elsewhere on the docket. See
ECF No. 4, PageID # 28. Additionally, a request for injunctive relief was included in the First Amended Complaint.
See ECF No. 1-1, PageID # 16.


                                                          2
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 3 of 23                      PageID #: 263




amendment would be futile since it primarily relates to Plaintiff’s associational disability claims,

referencing their pending arguments that those claims should be dismissed.

       While the Court appreciates Defendants’ futility argument, the Court discerns no reason to

deny Plaintiff’s current request to amend her complaint. See United States ex. rel. Kelly v.

Novartis Pharm. Corp., 827 F.3d 5, 10 (1st Cir. 2016). Rather, in its discretion, the Court

determines that it is appropriate and in the best interest of judicial economy to accept the Second

Amended Complaint as the operative pleading and to determine whether Plaintiff has failed to

state an associational disability discrimination claim accordingly, especially considering that the

analysis for futility of a proposed amendment is the same as the general analysis on a motion to

dismiss. See Adorno v. Crowley Towing and Transp. Co., 443 F.3d 122, 126 (1st Cir. 2006) (“In

assessing futility, the district court must apply the standard which applies to motions to dismiss

under Fed. R. Civ. P. 12(b)(6).”) The Court notes that Defendants will not be unduly prejudiced

by this approach as the amendments do not substantively change the nature of the claims. The

Court therefore GRANTS Plaintiff’s Motion to Amend and proceeds to consider the pending

Partial Motion to Dismiss with the Second Amended Complaint as the operative pleading.

       III.      PARTIAL MOTION TO DISMISS

              A. Legal Standard

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must contain sufficient factual matter “to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “In evaluating whether a complaint states a plausible claim, [the court] ‘perform[s]

[a] two-step analysis.’” Saldivar v. Racine, 818 F.3d 14, 18 (1st Cir. 2016) (quoting Cardigan

Mountain Sch. v. New Hampshire Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015)). First, “the court must

separate the complaint’s factual allegations (which must be accepted as true) from its conclusory


                                                 3
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 4 of 23                        PageID #: 264




legal allegations (which need not be credited).” Morales-Cruz v. University of Puerto Rico, 676

F.3d 220, 224 (1st Cir. 2012) (citing Iqbal, 556 U.S. at 678). Second, the court “must determine

whether the ‘factual content . . . allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.’” Id. (quoting Iqbal, 556 U.S. at 678). “This standard is ‘not

akin to a “probability requirement,” but it asks for more than a sheer possibility that a defendant

has acted unlawfully.’” Saldivar, 818 F.3d at 18 (quoting Iqbal, 556 U.S. at 678).

       “Although evaluating the plausibility of a legal claim requires the reviewing court to draw

on its judicial experience and common sense, the court may not disregard properly pled factual

allegations, even if it strikes a savvy judge that actual proof of those facts is improbable.” Ocasio-

Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (internal citations and quotations

omitted). Rather, “[t]he relevant inquiry focuses on the reasonableness of the inference of liability”

from the facts. Id. at 13.

       While a “motion to dismiss under Rule 12(b)(6) generally provides no occasion upon which

to consider documents other than the complaint,” Doe v. Pawtucket Sch. Dep’t, 969 F.3d 1, 8 (1st

Cir. 2020), the Court “may make narrow exceptions for documents the authenticity of which are

not disputed by the parties; for official public records; for documents central to plaintiffs’ claim;

or for documents sufficiently referred to in the complaint,” Flores v. OneWest Bank, F.S.B., 886

F.3d 160, 167 (1st Cir. 2018) (internal quotation marks omitted). Here, each party has tacitly

consented to the review of the other’s exhibits without converting the motion to one for summary

judgment, provided that its own exhibits are considered. Additionally, neither party disputes the

authenticity of the other’s exhibits. Thus, the Court reviews all of the exhibits (ECF Nos. 12-1–

12-7, 15-1–15-17 & 25-1), together with Plaintiff’s Second Amended Complaint, without

converting the motion.




                                                  4
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 5 of 23                         PageID #: 265




                B. Factual Background

           In February 2018, Carey, who was then 61 years old, applied for a full-time Rental Sales

Associate position with Avis at their Bangor airport facility. (2d Am. Compl. (ECF No. 26-1),

PageID #s 248–50.) During her interview with the location’s manager, Carey revealed that her

spouse had Lyme Disease; that he would be leaving his job because of it; and that she was seeking

a job that offered full benefits to replace his health insurance.

           In March 2018, Avis offered Carey a position that did not include benefits, but it indicated

that benefits could potentially become available at a later date. At roughly the same time, Avis

offered a full-benefit position to a 20-year-old candidate. Carey resigned on April 11, 2018, when

Avis still had neither provided full benefits nor indicated a date upon which benefits would begin.

           In August 2018, Carey filed a pro se administrative complaint with the Maine Human

Rights Commission (“MHRC”), opting to also dual-file with the EEOC. (Def. Ex. A (ECF No.

12-2), PageID # 96.) In this complaint, Carey checked boxes to indicate that she had been

discriminated against on the bases of age and religion. 2 As relevant here, she wrote that she

believed she “was discriminated against based on [her] age because [she] had years of customer

service experience and was totally honest about [her] intentions and need of full-time

employment.” (Id.) She further asserted that she was compelled to resign because she was not

given a date by which benefits would be offered. Carey’s complaint referenced neither her spouse

nor his condition. Upon receipt of the complaint, the EEOC provided Carey notice that it would

be investigating discrimination under Title VII and the Age Discrimination in Employment Act

(“ADEA”). (Id., PageID # 100.)




2
    This religious discrimination claim is not pressed in this action.


                                                              5
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 6 of 23                     PageID #: 266




       Between August and December 2018, Avis submitted to the MHRC a response to the

complaint. In December 2018, Carey submitted a rebuttal to that response in which, as relevant

here, she made the following statements:

       In February, I interviewed with Brett and his supervisor, Ashley. He asked if I were
       interested in part-time or full-time employment. I specifically told him full-time as
       I was in need of full-time benefits. My husband would soon be leaving his job due
       to his d[e]bilitating battle with Lyme disease. Brett said that was great because
       that’s what he was looking for. He asked Ashley to explain the wonderful health
       benefits that she and her wife received from ABG. I was excited about the benefits
       but a bit disappointed with the pay but assured with commis[s]ion I would exceed
       my pay request.

(Pl. Ex. B (ECF No. 15-3), PageID # 147.)

       In April 2019, an MHRC investigator wrote to the parties, encouraging them to provide

any additional information that they believed to be relevant. (Pl. Ex. D (ECF No. 15-5), PageID

# 150.) In June 2019, the investigator again wrote to the parties to inform them that she would

soon be preparing a report based on the submissions received by July 1, 2019. (Pl. Ex. E (ECF

No. 15-6), PageID # 151.) The investigator made additional requests for information including

how Carey knew the age of the other new hire; the number of hours she worked each week; the

basis for her belief she experienced religious discrimination; as well as any other information

Carey wished to provide. The letter cautioned that information received after the July 1st deadline

“may not be considered in the Investigator’s Report.” (Id.) Despite these two invitations to

provide additional information, it does not appear that Carey provided any new information

regarding her spouse’s Lyme Disease or its impact on her employment.

       On August 13, 2019, the parties were sent the Investigator’s Report. (Pl. Ex. F (ECF No.

15-7), PageID #s 154–56.) The report found reasonable grounds to believe that Avis had

discriminated against Carey on the basis of age but not religion. The investigator’s analysis

focused on the respective qualifications and ages of Carey and the other hire. In instructions



                                                6
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 7 of 23                                 PageID #: 267




accompanying the report, the MHRC advised that any objections would be due by August 30,

2019. (Id., PageID # 153.) In the event any objections were made, the parties would have the

opportunity to address the MHRC at a September 23, 2019 meeting. Carey apparently made no

objections. On September 25, 2019, the MHRC adopted the investigator’s findings and informed

the parties of its goal to resolve the age discrimination claim through a settlement. (Def. Ex. C

(ECF No. 12-4), PageID # 111.)

        In October 2019—more than 300 days after she had resigned her employment—Carey,

now counseled, submitted an amended administrative complaint to the MHRC, again indicating

that she wished to dual-file with the EEOC. (Pl. Ex. G (ECF No. 15-8), PageID #s 157–58.) On

this amended complaint, Carey now checked boxes for age, religion, and disability discrimination.

(Id., PageID # 158.) She detailed the relevant changes she sought to make as follows:

        2. I also wish to, amend my complaint to include an allegation of discrimination on the
        basis of physical or mental disability.

        3. During my job interview with Avis, I disclosed that my husband has Lyme disease; that
        he was leaving his job because of it; that his job had provided health insurance; and that I
        was seeking a job that offered full benefits to replace his health insurance for our family.

        4. I believe that Avis refused to hire me into a position with benefits in part because of my
        association with a person with a physical or mental disability, in addition to my age. 3

(Id.) Avis requested that the amended complaint be struck because the new claim was barred by

the applicable statute of limitations and did not relate back to Carey’s original complaint. (Pl.

Supp. Ex. (ECF No. 25-1), PageID #s 239–42.) In response, Carey argued that “[c]omplaints that

are amended to assert a new basis for unlawful discrimination attributed to the same employment

action relate back to the original filing date.” (Pl. Ex. I (ECF No. 15-10), PageID # 166.) She

asserted that the disability discrimination allegations grew out of both her statements regarding (1)


3
 Carey also requested to amend for the purpose of naming those Defendants not named in the original administrative
complaint. This aspect of the request was granted and is not currently at issue.


                                                        7
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 8 of 23                      PageID #: 268




her need for full-time employment in her original complaint; and (2) her spouse’s Lyme Disease

in her rebuttal letter.

        On December 23, 2019, the MHRC wrote to inform the parties that its efforts at conciliation

had failed; it would be considering whether to bring suit on Carey’s behalf; and Carey had the right

to seek relief in a civil action under the MHRA. (Pl. Ex. J (ECF No. 15-11), PageID # 168.)

        On December 30, 2019, the MHRC wrote to inform Carey that her request to amend the

complaint to add a new protected class status had been denied and the amendment would not be

considered. (Pl. Ex. L (ECF No. 15-13), PageID #s 174–76.) The MHRC explained that, while

its rules governing amendments made no direct mention of a deadline for amending, its rules

governing investigations stated that new evidence would be rejected if the delay in production had

created an “unjustifiable burden.” (Id., PageID #s 174–75.) The MHRC’s rules also provided a

hard 17-day deadline for making objections to the investigator’s report. Additionally, cases

addressing Maine Rule of Civil Procedure 15(b), which would apply to a civil action under the

MHRA, focused on three issues when considering whether to grant a late-requested amendment:

“whether the moving party has made the request in bad faith or has engaged in undue delay, and

whether the amendment would unduly prejudice the nonmoving party.” (Id., PageID # 175.) As

relevant here, the MHRC reasoned that, despite receiving “ample opportunity,” Carey had never

sought to amend or to otherwise amplify her claims to allege disability discrimination while the

investigation of her claims had been ongoing. (Id., PageID #s 175–76.) Although she had in

passing mentioned her spouse’s condition in her rebuttal letter, she neither returned to the issue in

subsequent submissions nor sought to demonstrate that (1) her spouse’s condition was a disability

within the meaning of the MHRA, or (2) Avis took an employment action based on that condition.

By failing to provide information in support of this claim while the investigation was ongoing,




                                                 8
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 9 of 23                               PageID #: 269




Carey prevented the MHRC from investigating the claim. Additionally, allowing the amendment

would unduly prejudice Avis, who had neither the opportunity to prepare a response to an

associational disability claim nor the information necessary to respond due to the lack of an

investigation into Carey’s spouse’s condition. 4

        On February 3, 2020, the MHRC informed the parties that it would not be bringing suit on

Carey’s behalf and notified Carey of her own right to sue. (Pl. Ex. K (ECF No. 15-12), PageID #

169.) On February 5, 2020, Carey sent the EEOC a separate request to review the amended

complaint. (ECF No. 15-13, PageID #s 170–71.) She again asserted that the amended complaint

related back to the original date of filing. On the same day, Carey filed her original civil complaint

in Maine Superior Court, raising age and associational disability discrimination claims under only

the MHRA. (Compl. (ECF No. 8-2), PageID #s 41–45.) This complaint did not mention that

Carey’s amended administrative complaint had been rejected by the MHRC.

        On February 6, 2020, the EEOC wrote to inform the parties that (1) it was adopting the

MHRC’s determination that there were reasonable grounds to believe discrimination had occurred,

and (2) it would seek to engage them in conciliation. (Pl. Ex. M (ECF No. 15-14), PageID # 178.)

On February 10, 2020, the EEOC issued a right-to-sue letter, apparently pertaining to the amended

administrative complaint, which it had deemed untimely filed. 5 (Pl. Ex. N (ECF No. 15-15),

PageID # 180.) On February 14, 2020, the EEOC wrote to inform the parties that conciliation had

failed and issued a right-to-sue letter on the original administrative complaint. (Pl. Ex. O (ECF

No. 15-16), PageID #s 183–86.)



4
 The letter did note that the amendment would potentially have been permitted had it been filed “before the
Commission heard the case and issued its findings.” Pl. Ex. L (ECF No. 15-13), PageID # 174.
5
 The EEOC charge number on this document differs from the charge number on documents pertaining to the original
charge. Compare Pl. Ex. N, PageID # 180 (“EEOC Charge No. 523-2020-00864”), with Pl. Ex. O (ECF No. 15-16),
PageID # 184 (“EEOC Charge No. 16B-2018-00801”).


                                                      9
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 10 of 23                       PageID #: 270




       On March 12, 2020, Carey filed her First Amended Complaint (ECF No. 1-1) in Maine

Superior Court, adding claims under the ADEA and the ADA. As relevant here, the First Amended

Complaint again omitted any mention of what had happened in her attempts to amend her

administrative complaint. On March 30, 2020, Avis removed the action to this Court, asserting

both federal question and diversity jurisdiction. (Not. of Removal (ECF No. 1).)

           C. Discussion

       Plaintiff sets forth three counts in her Second Amended Complaint:               (1) age and

associational disability discrimination, in violation of the MHRA, 5 M.R.S.A. § 4572(1)(A); (2)

age discrimination, in violation of the ADEA, 29 U.S.C. §§ 621–34; and (3) associational disability

discrimination, in violation of the ADA, 42 U.S.C. §§ 12101–213. Via the present Motion,

Defendants seek the dismissal of the associational disability claims contained in the first and third

counts. Alternatively, as to the MHRA claim, Defendants request that the Court dismiss Plaintiff’s

requests for damages and attorney’s fees.

               1. ADA Associational Disability Discrimination Claim

       Under the ADA, “[n]o covered entity shall discriminate against a qualified individual on

the basis of disability in regard to job application procedures, the hiring, advancement, or discharge

of employees, employee compensation, job training, and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). “[T]he term ‘discriminate against a qualified individual on

the basis of disability’ includes . . . excluding or otherwise denying equal jobs or benefits to a

qualified individual because of the known disability of an individual with whom the qualified

individual is known to have a relationship or association.” 42 U.S.C. § 12112(b). “The legislative

history of [this] section . . . makes clear that the provision was intended to protect qualified

individuals from adverse job actions based on ‘unfounded stereotypes and assumptions’ arising

from the employees’ relationships with particular disabled persons.” Oliveras-Sifre v. Puerto Rico


                                                 10
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 11 of 23                       PageID #: 271




Dep’t of Health, 214 F.3d 23, 26 (1st Cir. 2000). “The term ‘disability’ means, with respect to an

individual . . . a physical or mental impairment that substantially limits one or more major life

activities of such individual; . . . a record of such an impairment; or . . . being regarded as having

such an impairment.”      42 U.S.C. § 12102(1).       “To establish a prima facie case under the

associational discrimination provision, a plaintiff must prove by a preponderance of the evidence

that (1) [s]he was qualified for the job at the time of the adverse employment action; (2) that [s]he

was subjected to adverse employment action; (3) that [her] employer knew, at the time of the

adverse employment action, that [s]he had a relative or associate with a disability; and (4) that the

adverse employment action occurred under circumstances raising a reasonable inference that the

disability of the relative or associate was a determining factor in the employer’s decision.” Leavitt

v. SW & B Const. Co., 766 F. Supp. 2d 263, 280 (D. Me. 2011) (internal citations omitted); see

also Morin v. E. Bearings, Inc., No. 20-cv-00615-PB, 2020 U.S. Dist. LEXIS 236966, at *14

(D.N.H. Dec. 16, 2020).

       The parties’ arguments do not turn at present on the merits of the ADA claim. Rather,

Defendants contend that Plaintiff’s claim is barred because Plaintiff did not raise it before the

MHRC or EEOC within 300 days of the last alleged act of such discrimination. (Defs. Mot. (ECF

No. 12), PageID #s 82–86.) They further assert that Plaintiff’s attempt to amend did not “relate

back” to her age discrimination claim, preventing Plaintiff from circumventing this limitation

period through that amendment. For her part, Plaintiff contends that her original administrative

complaint was already sufficient to exhaust the associational disability claim; her proposed

amendment related back; and “the ADA allows suit upon EEOC dismissal regardless of whether

the dismissal was because the EEOC determined that a charge was untimely.” (Pl. Response (ECF

No. 15), PageID # 137.)




                                                 11
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 12 of 23                          PageID #: 272




                    a. Timeliness

        “[T]he ADA mandates compliance with the administrative procedures specified in Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and that, absent special circumstances . . .

such compliance must occur before a federal court may entertain a suit that seeks recovery for an

alleged violation of Title I of the ADA.” Bonilla v. Muebles J.J. Alvarez, Inc., 194 F.3d 275, 277

(1st Cir. 1999); see also 42 U.S.C. § 12117. This “statutory schematic . . . sets out conditions

precedent to bringing suit, among which are filing a timely charge . . . .” Martínez-Rivera v. Puerto

Rico, 812 F.3d 69, 77 (1st Cir. 2016) (internal citations omitted). Section 2000e-5 sets out a 300-

day limitations period applicable in proceedings where the litigant dual-files with a state agency.

See 42 U.S.C. §§ 2000e-5(c), (e); 29 C.F.R. § 1601.13(b)(1) (300-day period).

        “[T]he timely-charge requirement is mandatory but not jurisdictional . . . .” See Martínez-

Rivera, 812 F.3d at 77. As such, it is subject to waiver, estoppel, and equitable tolling. Id.; see

also Zipes v. TWA, 455 U.S. 385, 393 (1982) (“We hold that filing a timely charge of

discrimination with the EEOC is not a jurisdictional prerequisite to suit in federal court, but a

requirement that, like a statute of limitations, is subject to waiver, estoppel, and equitable tolling.”).

Faced with Defendant’s timeliness objection, Plaintiff asserts that the ADA nonetheless allows

suit, citing, e.g., 29 C.F.R. § 1601.28(b)(3) (requiring EEOC to issue right-to-sue letter if the

charge is determined to be untimely filed). While true in a technical sense, the ADA does not

guarantee that said suit will be long-lived when a timeliness objection is lodged. Cf. Robertson v.

Barber Foods, LLC, No. 2:19-cv-00455-NT, 2020 U.S. Dist. LEXIS 102437, at *9 n.3 (D. Me.

June 11, 2020) (“Before filing a Title VII claim in court, a plaintiff must generally check two

administrative boxes: the timely filing of a charge with the [EEOC] and the receipt of a right-to-

sue letter from the agency.” (emphasis added; internal quotation marks omitted)). Accordingly,




                                                   12
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 13 of 23                                  PageID #: 273




the Court concludes that unless it can be established that the claim was effectively raised within

the 300-day period—either in the original administrative complaint or, through relation back, in

the attempted amendment—Plaintiff’s ADA claim is subject to dismissal.

                      b. The Original Administrative Complaint

        The purpose of the ADA’s exhaustion requirement is “to provide the employer with prompt

notice of the claim and to create an opportunity for early conciliation.” Fantini v. Salem State

Coll., 557 F.3d 22, 26 (1st Cir. 2009). “The scope of the civil complaint is accordingly limited to

the charge filed with the EEOC and the investigation which can reasonably be expected to grow

out of that charge.” Powers v. Grinnell Corp., 915 F.2d 34, 42 (1st Cir. 1990) (internal quotation

marks and citation omitted); see also Morales-Cruz v. University of Puerto Rico, 676 F.3d 220,

223 (1st Cir. 2012) (“[A] Title VII civil action is constrained by the allegations limned in the

administrative charge; that is, the judicial complaint must bear some close relation to the

allegations presented to the agency.” (internal quotation marks and citation omitted)). Plaintiff

contends that, based on her original administrative complaint and her reference to her spouse’s

condition in her rebuttal letter (which she calls a clarification), it could have reasonably been

expected that the EEOC would investigate an associational disability discrimination claim,

rendering the claim timely exhausted for present purposes. 6 (Pl. Response, PageID #s 128–29,

138.) The Court disagrees.

        While “[a]n administrative charge is not a blueprint for the litigation to follow,” Powers,

915 F.2d at 38, “[w]hen an EEOC charge alleges a particular theory of discrimination, allegations

of a different type of discrimination in a subsequent [civil] complaint are not reasonably related to



6
 It is undisputed that Plaintiff’s original administrative complaint was timely filed within the applicable 300-day
window. Notably, Plaintiff concedes that this complaint “did not specifically allege disability discrimination” yet
maintains that it did mention her “intentions and need of full-time employment.” Pl. Response, PageID #s 128–29.


                                                        13
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 14 of 23                        PageID #: 274




them unless the allegations in the complaint can be reasonably inferred from the facts alleged in

the charge,” Ajayi v. Aramark Bus. Servs., 336 F.3d 520, 527 (7th Cir. 2003) (internal quotation

marks omitted); see also, e.g., Chacko v. Patuxent Inst., 429 F.3d 505, 509 (4th Cir. 2005)

(“[P]laintiff’s claim generally will be barred if his charge alleges discrimination on one basis—

such as race—and he introduces another basis in formal litigation—such as sex.”); Chanda v.

Engelhard/ICC, 234 F.3d 1219, 1225 (11th Cir. 2000) (“Nothing in [Plaintiff’s] EEOC filing

mentions discrimination based on national origin, any complaint about such discrimination, or a

claim under Title VII. . . . [A] reasonable investigation based on the EEOC charge . . . would not

encompass retaliation based on complaints about national origin discrimination.”). “Even a pro

se complainant is required to describe the essential nature of the claim and to identify the core facts

on which it rests.” Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st Cir. 1996).

       Nothing in Plaintiff’s original administrative complaint would have reasonably given rise

to an investigation of an associational disability discrimination claim. Plaintiff checked only boxes

for age and religious discrimination. She did not represent that she was married, let alone that

Defendants knew her spouse had a disability and discriminated against her on that basis. As to the

language regarding Plaintiff’s “intentions and need of full-time employment,” it would be

unreasonable to expect that an investigator would divorce that language from the rest of the

sentence in which it appeared:

       I believe I was discriminated against based on my age because I had years of
       customer service experience and was totally honest about my intentions and need
       of full-time employment.

(ECF No. 12-2, PageID # 96) (emphasis added). In context, this statement does not hint at an

unmentioned type of discrimination; Plaintiff was plain about what significance an investigator

should take from her words: age discrimination. See, e.g., Rogers v. Shinseki, No. 1:12-cv-00194-




                                                  14
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 15 of 23                                       PageID #: 275




JRH, 2014 U.S. Dist. LEXIS 36219, at *14 (S.D. Ga. Mar. 18, 2014) (holding “facts . . . buried

within a claim for sexual harassment” would not reasonably “trigger an administrative

investigation” into associational disability discrimination).

         Further, the Court notes that the facts underlying an associational disability claim, even

one arising from the same employment action at issue here, are different from those involved in

age or religious discrimination claims. As noted above, a prima facie case of associational

disability discrimination would involve the employer’s knowledge of the association, whether the

associate’s condition qualified as a disability under the ADA, and more. As such, it would not be

accurate to say such a claim can be inferred from the same facts. 7

         As to Plaintiff’s assertion that her statements in her rebuttal letter should inform this

inquiry, there are two problems. First, Plaintiff states in the same letter that her interviewers

responded positively when she told them about her spouse’s condition. Rather than suddenly

becoming reticent—perhaps something a reasonable investigator might flag—by Plaintiff’s own

account, they began to energetically promote Defendants’ benefits plan to Plaintiff. Second, given

that the purpose of the administrative charge is to provide Defendants and the agency notice, the

Court hesitates to put any weight on a rebuttal letter, even one offered by a then-pro se litigant,

that is ambiguous at best. See Sanderson v. Wyoming Highway Patrol, 976 F.3d 1164, 1171 (10th

Cir. 2020) (“[T]o determine the claim before the EEOC, one looks only to the Charge itself,” which

thus precludes “the use of statements in a responsive document to enlarge the claim.”); Holtz v.


7
  The Court concludes that two cases cited by Plaintiff, Caldwell v. Federal Express Corp., 908 F. Supp. 29 (D. Me.
1995) and Moore v. Granite Bay Care, Inc., No. 2:17-cv-00489-NT, 2018 U.S. Dist. LEXIS 119637 (D. Me. July 18,
2018), are readily distinguishable in this regard. See Pl. Response, PageID #s 128–29. As to Caldwell, the predicate
facts of the plaintiff’s age and sex discrimination claims were not distinct and both theories were actually investigated
by the MHRC. See 908 F. Supp. at 35 & n.5. In Moore, although the pro se complainant had focused on whistleblower
retaliation in her administrative charge, she also stated explicitly therein that “a staff person said the current house
manager was wanting ‘to get rid of the older people on the weekend staff,’ which included me.” 2018 U.S. Dist.
LEXIS 119637 at *11. This provided clear notice that age was an alternative theory of discrimination.



                                                          15
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 16 of 23                       PageID #: 276




Rockefeller & Co., 258 F.3d 62, 83 (2d Cir. 2001) (holding an affidavit submitted subsequent to

the EEOC charge “could not enlarge the scope of the charge to encompass new unlawful

employment practices or bases for discrimination” (emphasis added)), abrogated on other

grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009).

                   c. The Amended Administrative Complaint

       Next, the Court looks to see whether the statement of the claim in Plaintiff’s amended

administrative complaint was timely. EEOC regulations establish the following standard for

amending a charge:

       A charge may be amended to cure technical defects or omissions, including failure
       to verify the charge, or to clarify and amplify allegations made therein. Such
       amendments and amendments alleging additional acts which constitute unlawful
       employment practices related to or growing out of the subject matter of the original
       charge will relate back to the date the charge was first received. . . .

29 CFR § 1601.12(b). Because the amended administrative complaint was filed outside the 300-

day period, the associational disability discrimination claim stated therein would be deemed timely

only if it can be viewed as clarifying allegations in the original charge or “alleging additional acts

which constitute unlawful employment practices related to or growing out of the subject matter of

the original charge.” Id.

       The Court’s view into the EEOC’s reasoning (unlike that of the MHRC) is obstructed by

the use of a form letter. In the February 10, 2020 right-to-sue letter, the fourth of eight listed

reasons for dismissal is marked; namely, that the “charge” “was not timely filed” because Plaintiff

“waited too long after the date(s) of the alleged discrimination.” (Pl. Ex. N (ECF No. 15-15),

PageID # 180.)    Given that this letter is also marked with a different charge number than

documents pertaining to the original charge, it is not clear whether the EEOC rejected the amended

charge as an untimely amendment or as an untimely independent charge. However, it must be one




                                                 16
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 17 of 23                       PageID #: 277




or the other and, in either event, a dismissal on untimeliness grounds would have been correct. In

the first instance—if the EEOC understood the amended administrative complaint to be a new

charge—it would have been correct under this understanding to dismiss it as filed outside the 300-

day period.    In the second instance—if the EEOC understood the amended administrative

complaint as intended—it would still have been correct to find that the new associational disability

claim was untimely because it did not relate back to the date of the original charge. Rather, the

subject matter of the original administrative complaint was not such that an associational disability

claim could reasonably be expected to grow out of it. Cf. Davis v. Lucent Techs., Inc., 251 F.3d

227, 233 (1st Cir. 2001) (Under Massachusetts’s analogue to the MHRA, “[a]n amendment arises

out of the same subject matter as a timely-filed charge where the protected categories are related

or where the predicate facts underlying each claim are the same.” (internal quotation marks

omitted)).

       The First Circuit has not directly ruled on whether an amended charge asserting a new legal

theory arising under a distinct statutory scheme requiring the investigation of different types of

facts might still relate back to the date of original filing. However, most circuits that have weighed

in have held that it generally will not. See, e.g., Manning v. Chevron Chem. Co., 332 F.3d 874,

879 (5th Cir. 2003) (An amendment asserting a new legal theory will relate back only if the

employee “already included sufficient facts in his original complaint to put the employer on notice

that the employee might have additional allegations of discrimination.”); Simms v. Oklahoma ex

rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321, 1327 (10th Cir. 1999)

(“Prohibiting late amendments that include entirely new theories of recovery furthers the goals of

the statutory filing period—giving the employer notice and providing opportunity for

administrative investigation and conciliation.”), abrogated on other grounds by Martinez v. Potter,




                                                 17
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 18 of 23                     PageID #: 278




347 F.3d 1208, 1210–11 (10th Cir. 2003).; Fairchild v. Forma Scientific, Inc., 147 F.3d 567, 575

(7th Cir. 1998) (“[A]n untimely amendment that alleges an entirely new theory of recovery does

not relate back to a timely filed original charge.”).

       Further, by its own terms, the goal of the amended administrative complaint was to

“include an allegation of discrimination on the basis of physical or mental discrimination” (Pl. Ex.

L (ECF No. 15-13), PageID # 173) (emphasis added), which suggests that not even Plaintiff

contemporaneously believed the addition of such an allegation constituted a clarification or

amplification of an allegation included in the original administrative complaint. Accordingly, the

Court concludes that Plaintiff’s ADA claim was neither timely presented in the original

administrative complaint nor the amended administrative complaint and, consequently, the claim

must be dismissed.

               2. MHRA Associational Disability Discrimination Claim

       Once again, neither party argues the merits of this claim at present; nor do they contend

that the showing necessary to establish an MHRA associational disability discrimination claim

differs from the ADA context. See, e.g., 5 M.R.S.A. § 4553(2)(D) (“Discriminate” includes

“[e]xcluding or otherwise denying equal jobs or benefits to a qualified individual because of the

known protected class status of an individual with whom the qualified individual is known to have

a relationship or association.”); Dudley v. Hannaford Bros. Co., 333 F.3d 299, 312 (1st Cir. 2003)

(“It is settled law that the MHRA should be construed and applied along the same contours as the

ADA.”); Soileau v. Guilford of Me., Inc., 105 F.3d 12, 14 (1st Cir. 1997) (“[I]nterpretation of the

ADA and of the Maine Human Rights Act have proceeded hand in hand . . . .”); Winston v. Maine

Tech. Coll. Sys., 631 A.2d 70, 74 (Me. 1993) (“[B]ecause the MHRA generally tracks federal anti-




                                                  18
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 19 of 23                                  PageID #: 279




discrimination statutes, it is appropriate to look to federal precedent for guidance in interpreting

the MHRA.”).

          Rather, Defendants again argue that Plaintiff failed to timely exhaust her administrative

remedies for the same reasons asserted above. Plaintiff, meanwhile, reasserts that she timely

exhausted this claim; contends that the MHRC’s denial of leave to amend was erroneous and, in

any event, not controlling; and, alternatively, argues that her MHRA claim survives regardless

because failure to timely exhaust administrative remedies does not bar her from obtaining equitable

relief.

          The MHRA applies the same 300-day window as the federal regime, see 5 M.R.S.A.

§ 4611, and has a nearly identical standard for relation back through amendment:

          Complaints may be amended to cure technical defects or omissions, including
          failure to swear to the complaint under oath before a Notary Public, or to clarify
          and amplify allegations made therein. Such amendments and amendments alleging
          additional acts that constitute unlawful practices related to or growing out of the
          subject matter of the original complaint will relate back to the date the complaint
          was first received.

94-348 C.M.R. Ch. 2, § 2.02(F). Accordingly, for the reasons previously stated, the Court holds

that neither Plaintiff’s administrative complaint nor her attempted amendment served to timely

exhaust her MHRA associational disability claim. 8 However, the consequences of this failure

require their own analysis, especially in light of recent amendments to the MHRA that became

effective September 19, 2019. See 2019 Me. Laws 1201, ch 465 (titled “An Act To Enhance the

Administration of the Maine Human Rights Act”) (hereinafter, the “2019 Amendments”).

          In relevant part, the 2019 Amendments added a new subsection to 5 M.R.S.A. § 4612:

          2-A.   Administrative dismissal. The executive director of the commission may
                 administratively dismiss a complaint for reasons including, but not limited to:

8
  The Court notes that, even if Plaintiff were correct that the MHRC erred by denying leave to amend despite having
already concluded its investigation and the passage of more than a year, the amendment would still not have related
back to the original administrative complaint.


                                                        19
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 20 of 23                                    PageID #: 280




                 A.      Lack of jurisdiction;
                 B.      Failure to substantiate the complaint of discrimination;
                 C.      Failure to file a complaint of discrimination within 300 days of the date of
                         alleged discrimination;
                 D.      Failure by complainant to proceed or cooperate with the investigation,
                         including but not limited to a complainant’s repeated or egregious failure to
                         abide by the commission’s confidentiality requirements;
                 E.      Bankruptcy filing by respondent; or
                 F.      Death of a complainant, if no person with legal authority to continue the
                         case appears on that person’s own behalf or on behalf of the complainant’s
                         estate within a reasonable time.
                 An administrative dismissal operates as an order of dismissal and has the same
                 effect as a finding by the commission that no reasonable grounds exist to believe
                 that unlawful discrimination has occurred.

5 M.R.S.A. § 4612(2-A). In parallel, 5 M.R.S.A. § 4622 (“Limitations on attorneys’ fees and

damages; procedures”) was amended, in relevant part, as follows:

        1.       Limitation. Attorney’s fees under section 4614 and civil penal damages or
                 compensatory and punitive damages under section 4613 may not be awarded to a
                 plaintiff in a civil action under this Act unless the plaintiff alleges and establishes
                 that, prior to the filing of the civil action, the plaintiff first filed a complaint with
                 the commission and the commission either:
                 A.      Dismissed the case under section 4612, subsection 2 or 2-A; . . .

5 M.R.S.A. § 4622 (amended language emphasized).

        In written testimony in support of the Amendments, the MHRC explained these changes

as follows:

        The proposal also adds language stating that an administrative dismissal operates
        as an order of dismissal from the Commission and is the functional equivalent to a
        finding of no reasonable grounds. This language is necessary because at least one
        lower court has found that an administrative dismissal bars a complainant from
        seeking certain remedies, including attorneys’ fees, because it is not a finding or
        action by the Commission itself.

(Hearing on L.D. 1702 Before the J. Standing Comm. on Jud., 129th Legis. 1 (2019) (testimony

of Amy M. Sneirson, Executive Director, MHRC)). 9


9
  It appears that the lower court decision at issue may have been Angelillo v. Idexx Labs., Inc., No. CV-16-371, 2018
Me. Super. LEXIS 64 (Me. Super. Ct. March 29, 2018). In Angelillo, the MHRC had warned the plaintiff that failure
to submit a timely reply to the response to her administrative complaint would result in an administrative dismissal.


                                                        20
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 21 of 23                                   PageID #: 281




        In their supplemental briefing, the parties advance the following arguments as to the effects

of the 2019 Amendments. Defendants assert that the MHRC’s handling of Plaintiff’s amended

administrative complaint did not constitute an administrative dismissal pursuant to 5 M.R.S.A.

§ 4612(2-A) but, rather, a denial of leave to amend, which is distinct and does not implicate the

exception in § 4622(1). (Defs. Supp. Brief (ECF No. 24), PageID # 225.) They also contend that,

in any event, reading the 2019 Amendments to allow Plaintiff to recover damages and attorney’s

fees despite not raising her associational disability claim within the 300-day period would lead to

an absurd result. They observe that, under § 4613(2)(C), a civil action “must be commenced not

more than either 2 years after the act of unlawful discrimination complained of or 90 days after

any of the occurrences listed under section 4622, subsection 1, paragraphs A to D, whichever is

later.” (Id., PageID #s 229–30.) They assert that reading the plain language of this statute together

with the revised §§ 4612 and 4622 would allow a plaintiff to file suit “potentially decades after the

alleged unlawful conduct.”          (Id., PageID # 230.)         Defendants contend a more reasonable

interpretation is that “the Maine Legislature intended for the 300-day MHRC filing period to

constitute a statute of limitations barring untimely actions or, at a minimum, intended that claims




The plaintiff failed to file a reply and her administrative complaint was dismissed. Under the pre-Amendment MHRA,
the Maine Superior Court held as follows:

        The intent of section 4622(1) is to require complainants to pursue their remedies before the Human
        Rights Commission before they can recover compensatory damages, punitive damages and
        attorney’s fees. When a complainant has failed to cooperate and pursue her claim before the
        Commission, it follows that section 4622(1) precludes those remedies.

        Accordingly, Angelillo’s entitlement to civil penal damages, compensatory damages, punitive
        damages, and attorney’s fees is barred under 5 M.R.S. § 4622(1), and Idexx is therefore entitled to
        summary judgment dismissing the complaint.

Angelillo, 2018 Me. Super. LEXIS at *27. The Law Court affirmed. See Angelillo v. IDEXX Labs., Inc., No. CUM-
18-141, 2018 Me. Unpub. LEXIS 88, at *2–3 (Me. Nov. 20, 2018) (“Because Angelillo’s case was . . . dismissed
administratively, see 11 C.M.R. 94 348 002-2 § 2.02(H) (2014), and not pursuant to section 4612(2), attorney fees
and civil penal, compensatory, and punitive damages were barred by section 4622(1).”)



                                                       21
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 22 of 23                                     PageID #: 282




not filed with the MHRC within the 300-day period (but nevertheless within the 2-year limitations

period of Section 4613(2)(C)) are not subject to recovery of attorneys’ fees, civil penal damages,

or compensatory and punitive damages under Section 4622.” (Id.)

         Plaintiff, for her part, agrees with Defendants that the failure to timely exhaust her claim

within the 300-day window would still bar her from recovering attorney’s fees or damages, despite

the “plain language” of the 2019 Amendments. (Pl. Supp. Brief (ECF No. 25), PageID #s 236–

37.) She asserts that the legislative history reveals no intention to make such a drastic change and

contends that the Law Court would be unlikely to read the 2019 Amendments in this manner.

Nonetheless, Plaintiff contends that the 2019 Amendments are still relevant. She asserts that, due

to her failure to comply with deadlines in the investigation of her claims, the MHRC effectively

dismissed the amended administrative complaint for reasons “akin to the reasons stated in”

§ 4612(2-A)(D) (“failure by complainant to proceed or cooperate with the investigation”). (Id.,

PageID #s 233–34.) She further asserts that dismissal under this section would clear the bar for

recovering damages and fees.

         Ultimately, the Court agrees with Defendants that Plaintiff did not timely exhaust

administrative remedies as to the MHRA associational disability discrimination claim. The Court

finds that MHRC did not administratively dismiss this claim under § 4612(2-A) but, rather, denied

leave to amend to include it. 10 However, the result of Plaintiff’s failure to timely exhaust

administrative remedies is not the dismissal of the claim but, rather, a limitation on the forms of

relief available under the MHRA. See, e.g., Walton v. Nalco Chem. Co., 272 F.3d 13, 21 (1st Cir.



10
   As a consequence of this finding, the Court need not further address the effects of the 2019 Amendments. The
Court notes, however, that even if it accepted Plaintiff’s contention that the MHRC’s denial of leave to amend operated
as an administrative dismissal for failure to cooperate, Plaintiff’s concession that she still needed to timely exhaust
her claim would render the point moot given the Court’s holding that the amendment would not relate back. If, as
Plaintiff contends, the Law Court would be unlikely to read away the longstanding timeliness requirement, it is
difficult to envision the Law Court being more generous to a litigant who was both untimely and uncooperative.


                                                         22
Case 1:20-cv-00117-GZS Document 29 Filed 02/08/21 Page 23 of 23                         PageID #: 283




2001) (“[T]he section 4622 requirement, strictly speaking, is not an element of the statutory age-

discrimination claim, since it does not preclude a jury finding of discrimination, but merely limits

the types of recovery available to prevailing plaintiffs.”); Robertson v. Barber Foods, LLC, No.

2:19-cv-00455-NT, 2020 U.S. Dist. LEXIS 102437, at *11 (D. Me. June 11, 2020) (“Because the

exhaustion requirement is not jurisdictional, the omission does not bar the courthouse door to the

extent that the Plaintiff seeks other relief, and the Plaintiff here seeks declaratory relief in addition

to damages.” (internal citations omitted)); Burnett v. Ocean Props. Ltd., No. 2:16-cv-00359-JAW,

2017 U.S. Dist. LEXIS 55059, at *22 (D. Me. April 11, 2017) (concluding that plaintiff’s MHRA

claims seeking equitable relief could proceed despite failure to properly exhaust). Accordingly,

Plaintiff’s MHRA associational disability discrimination claim survives to the extent she seeks

equitable relief.

        IV.     CONCLUSION

        For the reasons stated, the Court hereby GRANTS Plaintiff’s Motion to Amend First

Amended Complaint (ECF No. 26) and GRANTS IN PART and DENIES IN PART Defendants’

Partial Motion to Dismiss Plaintiff’s Disability Discrimination Claims (ECF No. 12). Plaintiff’s

associational disability discrimination claim under the ADA, as stated in Count III, is

DISMISSED. The case shall proceed as to Counts I & II. However, to the extent that Count I

contains a state law claim for associational disability discrimination, Plaintiff is subject to the

damages limitations listed in 5 M.R.S.A. § 4622 and thereby limited to equitable relief.

        SO ORDERED.

                                                        /s/ George Z. Singal
                                                        United States District Judge

Dated this 8th day of February, 2021.




                                                   23
